DETAILED ACTION
In Reply filed on 01/26/2022, Claims 1-20 are pending. Claims 19-20 are withdrawn based on restriction requirement. Claims 1-3, 14, and 16 are currently amended. Claims 1-18 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Objections to Drawing and Specifications have been withdrawn based on Applicant’s amendments. 
Objections to Claim 3 and 16 have been withdrawn based on Applicant’s amendments. 
35 USC 112(b) rejection of Claims 2-3 have been withdrawn based on Applicant’s amendments. However, new rejection has been made with Claim 14. 
35 USC 112(d) rejection of Claim 14 have been withdrawn based on Applicant’s amendment. 
35 USC 102 rejections of Claims 1-8, and 17-18 as being anticipated by Feller are maintained in view of Applicant’s arguments. See Response to Arguments below. 
35 USC 103 rejections of Claims 9-12, 14, and 16 as being obvious over Feller are maintained in view of Applicant’s arguments. See Response to Arguments below.
35 USC 103 rejections of Claims 13 and 15 as being obvious over Feller in view of Bird are maintained in view of Applicant’s arguments. See Response to Arguments below. 
Non-statutory double patenting rejection over claims 1-4, 8, and 17-18 have been withdrawn with the filed of terminal disclaimer by the Applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the compressed air source is compressed oxygen”.  Compressed air source contains other gases such as nitrogen. Therefore, it is unclear if the compressed air source should only contain oxygen or present of other gases are also acceptable. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-8, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2021/0094231 (“Feller et al” hereinafter Feller).
Regarding Claim 1, Feller teaches a 3-D printer apparatus ([0002]), comprising
a tank structure (Figure 1, resin cassette 10) having bottom wall (Figure 1, light transmissive window 11 has a bottom wall [0045]. See attached Figure 1 below) and a printing area located above and spaced apart from the bottom wall (See attached Figure 1 below); 
a gas permeable liquid within the tank above and along the bottom wall of the tank structure (See attached Figure 3 below, the intermediate portion of the light transmissive window, [0047]) defining a first mobile layer below the printing area; 
an inhibition liquid within the tank above, overlaying and contacting the gas permeable liquid (See attached Figure 3 below, the top portion of the light transmissive window, [0046], which is overlaying the entire gas permeable liquid layer) defining a second mobile layer below the printing area; 
a polymerizable resin above, overlaying and contacting the inhibition liquid and located within the printing area (Figure 1, light polymerizable resin 21, the polymerizable resin is overlaying the entire top portion of the window and contacting the inhibition liquid); 
an object carrier (Figure 1, removable carrier platform 14) initially located within the tank during a printing process; 
a carrier movement device attached to the object carrier (Figure 1, Drive 15); 

an electronic controller (Figure 1, controller 16) controlling the printing process and being in electronic communication with the carrier movement device and the resin curing device, the electronic controller being configured to control positioning and movement of the object carrier via operation of the carrier movement device and controlling operation of the resin curing device ([0042]).  

    PNG
    media_image1.png
    606
    661
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    258
    567
    media_image2.png
    Greyscale

Regarding Claim 2, Feller teaches the 3-D printer apparatus according to claim 1, wherein the gas permeable liquid (Figure 3, intermediate portion) defining the first mobile layer one or more of the following group of materials: silicone containing polymers include polydimethylsiloxane (PDMS) ([0047]), cross-linked poly(dimethylsiloxane), poly((trimethylsilyl)propyne) and cross- linked poly(dimethylsiloxane) core and a polydimethylsiloxane and a poly(sils esquioxane) (PDMS/POSS), nafion (sulfonated tetraflouroethylene); one or more of co-polymers including: poly(dimethylsiloxane)-polyamide multiblock copolymer; copolymerizations of 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 3, Feller teaches the 3-D printer apparatus according to claim 1, wherein the gas permeable liquid defining the first mobile layer includes one or more of the following group of materials: silicon oil ([0051]) with addition of solid oxygen permeable particles, silicon oil with addition of silicone containing polymers that enhance oxygen permeability including at least one inorganic material, metalloids, boron nitrides, metal oxides (including iron oxide, aluminum oxide, titanium dioxide, zirconium oxide and metal sulfides, ZnS and CdS, 100-200 nm in size and 1-10% weight percentage of inorganic materials.  

Regarding Claim 4, Feller teaches the 3-D printer apparatus according to claim 1, wherein the polymerizable resin above the inhibition liquid is a photopolymer that includes one or more of the following group of materials: nylon, acrylic, styrene acrylonitrile, polycarbonate, polystyrene, polyethylene, polypropylene, ABS, PVC homopolymer, PVC copolymer and aromatic polyurethane (Figure 1, light polymerizable resin 21). 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the polymerizable resin is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 5, Feller teaches the 3-D printer apparatus according to claim 4, wherein the inhibition liquid (Attached Figure 3, top portion) defining the second 
Regarding Claim 6, Feller teaches the 3-D printer apparatus according to claim 5, wherein the polymer of the inhibition liquid includes the photopolymer of the polymerizable resin (Figure 1, light polymerizable resin 21 is infused with oxygen and formed the inhibition liquid).  
Regarding Claim 7, Feller teaches the 3-D printer apparatus according to claim 1, wherein the bottom wall of the tank structure is made of a transparent material ([0045], glass).  
Regarding Claim 8, Feller teaches the 3-D printer apparatus according to claim 7, wherein the resin curing device located below the tank (Figure 1, UV light engine 13 is located below the resin cassette 10) and is located to selectively project light upward through the bottom wall of the tank structure (Figure 1, lights are projected upward through the bottom wall).  
Regarding Claim 17, Feller teaches the 3-D printer apparatus according to claim 1, wherein the electronic controller is configured to position a lower surface of the object carrier within the printing area, and thereafter operate the resin curing device to cure predetermined portions of the polymerizable resin located within the printing area thereby forming a portion of an object along the lower surface of the object carrier ([0042], the controller is capable to perform all of the functions above).  
Regarding Claim 18, Feller teaches the 3-D printer apparatus according to claim 17, wherein the electronic controller is configured to re-position a lower surface of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0094231 (“Feller et al” hereinafter Feller).
Regarding Claim 9, Feller teaches the 3-D printer apparatus according to claim 1, wherein the tank structure further includes a first side wall, a second wall and a third 

    PNG
    media_image3.png
    697
    1073
    media_image3.png
    Greyscale

Feller fails to explicitly teach the first wall having a manifold area that includes a plurality of ports. However, Feller teaches the first wall having one port and duplication of the ports increase the speed of gas flow while maintaining the same predictable result. See MPEP 2144. 04(VI)(B). 
Feller also fails to explicitly teach a plurality of ports can provide a laminar flow of the gas permeable liquid. However, it would be obvious to one of ordinary skill in the art 
Regarding Claim 10, Feller teaches the 3-D printer apparatus according to claim 9, Feller does not explicitly teaches the second wall includes a reservoir that retains a supply of the gas permeable liquid, the reservoir being in fluid communication with the manifold area of the first wall. However, Feller teaches a gas exchange reservoir located in the third wall and it supplies gas and in fluid communication with the manifold area of the first wall ([0060] and Figure 7). The location of the reservoir can shift to the second wall while yielding the same predictable result. See MPEP 2144. 04(VI)(C), Combining prior art elements according to known methods to yield predictable results. 
Regarding Claim 11, Feller teaches the 3-D printer apparatus according to claim 10, wherein the third wall includes an outlet manifold that receives the gas permeable liquid and returns it to the reservoir (See attached Figure 7 above, the third wall has a port).  
Regarding Claim 12, Feller teaches the 3-D printer apparatus according to claim 11, wherein the third wall includes at least one fluid movement device (Figure 7, pump 41) that draws the gas permeable liquid from the tank structure and urges it into the reservoir ([0014], the window, the pump, and the gas exchanger are operatively associated with one another by a liquid flow circuit).   
Regarding Claim 14, Feller teaches the 3-D printer apparatus according to claim 13, wherein the compressed air source is compressed oxygen (Figure 5, oxygen gas source 46).  
Regarding Claim 16, Feller teaches the 3-D printer apparatus according to claim 12. Feller does not explicitly teach the at least one fluid movement device a plurality of fluid movement devices that all draw the gas permeable liquid from the tank structure and into the reservoir. However, Feller teaches one fluid movement device that draw the gas permeable liquid from the tank structure and into the reservoir (Figure 5 and [0050]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicate the number of fluid movement device, since duplication of the fluid movement device will increase the speed of fluid movement while maintaining the same predictable result. See MPEP 2144.04(VI)(B). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0094231 (“Feller et al” hereinafter Feller) as applied to claim 12 above, and further in view of Newnes Engineering and Physical Science Pocket Book, Chapter 49 (“Bird et al” hereinafter Bird), copy attached.
Regarding Claim 13, Feller teaches the 3-D printer apparatus according to claim 12, wherein the at least one fluid movement device is an ejector pump ([0020], pneumatically actuated pump) that includes a compressed air source that provide air to a venturi tube drawing the gas permeable liquid upward from the outlet manifold of the third wall.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 
Here, the compressed air source is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Feller fails to explicitly teach a venturi tube drawing the gas permeable liquid upward from the outlet manifold of the third wall. However, Feller teaches the use of pipes to draw the gas permeable liquid upward from the outlet manifold of the third wall (Figure 5 and [0050]). 
Bird teaches venturi tube is an instrument for measuring with accuracy the flow rate of fluids in pipes (page 373, [008]).  
Feller and Bird are considered to be analogous to the claimed invention because both are in the same field of fluid movement using various instruments. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have to modified the pipe disclosed by Feller to incorporate a venturi tube as taught by Bird to accuracy determent flow rate of fluids in pipes (page 373, [007]) and avoid pressure loss in the tube (page 374). Furthermore, use of known technique (venturi tube) to improve the flow of the fluid would have been predictable to one of ordinary skill in the art and yield predictable result. See MPEP 2143. (I)(C).
Regarding Claim 15, Feller teaches the 3-D printer apparatus according to claim 13. Feller does not explicitly teach the electronic controller is further connected to the 
However, Feller teaches the window, the pump, and the gas exchanger are operatively associated with one another by a liquid flow circuit ([0014]) and controller includes programming for carrying out additive manufacturing on the apparatus as is known in the art ([0042]). Thus, it is implied that the controller is capable to perform all of the function above since all of the elements are connected together. 
Response to Arguments
Applicant's arguments filed on 1/26/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the Feller reference does not disclose all of the features recited in Claim 1. Specifically, Feller fails to disclose or suggest layers of liquids are overlaying and contacting each other. Instead, Feller disclosed a cassette with a light transmissive window with “internal structures that define fluid flow passages” and these internal structures within the window is liquid inhibitor supply bed with an oxygen carrying liquid flowing through the supply bed. 
The Examiner respectfully disagrees with this argument. First, the Examiner is interpreting the combination of resin cassette 10 and light transmissive window 11 made up the tank structure as shown in Figure 1 of Feller. The light transmissive window comprises multiple layers (Figure 3) with the bottom portion as a glass or transparent aluminum ([0011]). The Examiner is interpreting the window bottom portion of Feller as the bottom wall of the tank of the instant application. Next, the intermediate portion of Figure 3 is a polymer layer comprises of PDMS ([0013]) which is interpreted as the gas 
    PNG
    media_image1.png
    606
    661
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    258
    567
    media_image2.png
    Greyscale
maintained. 
In conclusion, the Feller reference does teach all of the limitations of Claim and the 35 USC 102 rejection with claim 1 is maintained. Therefore, the 35 USC 102/103 rejections of dependent claims 2-18 are also maintained since Claim 1 is not allowable over the art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/           Primary Examiner, Art Unit 1744